Citation Nr: 0812042	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  

3.  Entitlement to service connection for a neck tumor, to 
include as due to herbicide exposure.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and February 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The June 2004 rating decision, in pertinent part, denied 
service connection for hypertension, skin problems, and a 
tumor on the left side of the neck, and found that the claim 
for service connection for PTSD remained denied because the 
evidence submitted was not new and material.  

In December 2004 the veteran testified before a Decision 
Review Officer at the RO (RO hearing).  A transcript of that 
hearing is of record.  During the hearing, the veteran 
withdrew his claim of entitlement to service connection for 
hypertension.  

In the February 2006 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective February 10, 2004.  The veteran expressed 
disagreement with this initial evaluation assigned.  

In August 2006 the veteran testified before a Decision Review 
Officer at the RO (RO hearing) regarding his claim for an 
initial evaluation in excess of 10 percent for PTSD.  A 
transcript of that hearing is of record.  

In August 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is also of record.  

In regard to the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a skin disorder, the Board notes that 
the veteran initially filed a claim of entitlement to service 
connection for a skin disorder, and noted contact with Agent 
Orange, in January 1994.  A January 1995 rating decision, in 
pertinent part, denied service connection for a skin rash.  
In February 2004 the veteran again filed a claim for service 
connection for skin problems.  The June 2004 rating decision 
denied service connection for a skin disorder on the merits

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, while the June 2004 rating decision addressed 
the merits of the service connection claim, the Board must 
address the issue of new and material evidence in the first 
instance.  Therefore, this issue on appeal has been 
characterized as reflected on the first page of this 
decision.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The January 1995 rating decision, which, in pertinent 
part, denied the veteran's claim for service connection for a 
skin rash, is final.

2.  Evidence received since the January 1995 rating decision 
relates to previously unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

3.  A current skin disorder is related to service.  

4.  While the veteran served in Vietnam during the Vietnam 
era, and is, thus, presumed to have been exposed to 
herbicides during service, a lipoma is not among the 
disabilities recognized by VA as etiologically related to 
herbicide exposure.  

5.  There is no medical evidence of a neck tumor in service 
or for many years thereafter, and it is not shown by 
competent medical evidence to be related to service, to 
include presumed herbicide exposure.   
 

CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied service 
connection for a skin rash, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been associated with the 
claims file subsequent to the January 1995 rating decision, 
and the claim of entitlement to service connection for a skin 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

3.  Service connection for a skin disorder is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

4.  The criteria for service connection for a neck tumor, to 
include as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the application to reopen the 
claims for service connection for a skin disorder, and the 
decision on the merits, further notice or assistance is 
unnecessary to aid the veteran in substantiating this claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

An April 2004 VCAA letter advised the veteran of the 
information and evidence required to establish service 
connection for a tumor in the left side of the neck.  This 
VCAA letter satisfied the second and third elements of the 
duty to notify by informing the veteran that VA would try to 
obtain service records and medical records but that he was 
nevertheless responsible for providing enough information 
about the records and any necessary releases to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the VCAA letter stated, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  The veteran was thus 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided prior to the December 2004 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

A March 2006 letter provided notice regarding disability 
ratings and effective dates.  This letter had a timing 
deficiency which was remedied by the issuance of notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The February 
2007 supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record, remedying any timing 
defect regarding the notice.  

Thus, all required notice has been given.   

B.	The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, service personnel 
records, and VA and private treatment records have been 
associated with the claims file.  

The Board notes that the veteran has not been afforded a VA 
examination to evaluate his neck tumor.  Under the VCAA, VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 
2003).

In this case, as will be discussed in greater detail below, 
there is no competent evidence that the veteran has a current 
neck tumor which may be related to service.  Thus, the Board 
finds that a VA examination to determine whether a neck tumor 
is associated with service is not warranted.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Skin Disorder

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.309.  

The veteran's service personnel records indicate that he 
served in Vietnam from February to March 1971, therefore, 
exposure to herbicides is presumed.  The only skin disorder 
recognized as presumptively related to service, chloracne, is 
not among the skin conditions with which the veteran has been 
diagnosed.  Consequently, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  See 38 C.F.R. § 3.309(e).  

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection.  Combee v. Brown, 34 
F. 3d 1039 (Fed. Cir. 1994).   

The veteran was initially denied service connection for a 
skin rash in a January 1995 rating decision.  That denial was 
based on there being no objective evidence of current skin 
problems.  

The evidence of record at the time of the January 1995 rating 
decision included service medical records, reflecting 
complaints regarding and treatment for a facial rash, 
pseudofolliculitis on the face, athlete's foot on the right 
foot, a rash on the left arm and shoulder, and tinea 
versicolor.  Also of record were records of VA treatment from 
May 1974 to February 1983 which are negative for complaints 
regarding or treatment for a skin disorder.  

The veteran did not file a notice of disagreement within one 
year of the January 1995 rating decision.  That determination 
is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, the January 1995 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the claim.  Thus, the evidence to be 
reviewed for purposes of determining whether new and material 
evidence sufficient to reopen the claim has been received is 
the evidence that was associated with the record since 
January 1995.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted after the January 1995 denial of the 
veteran's claim for service connection for a skin disorder 
includes records of VA treatment demonstrating current skin 
problems.  Specifically, in April 2002 the veteran presented 
with complaints of a rash over the left lower extremity.  The 
impression was allergic eczema.  The veteran presented in 
January 2004 with complaints of itching in the groin.  The 
diagnosis was tinea.  A May 2004 record of VA treatment notes 
that the veteran needed a refill of Clotrimazole for his 
skin.  A July 2004 record of treatment noted that, despite 
Clotrimazole use, the veteran had recalcitrant groin itch.  
Most recently, an October 2006 record of VA treatment noted 
that the veteran needed something for jock itch.  

In addition to the foregoing, in a June 2006 statement, the 
veteran clarified that he was seeking service connection for 
a skin disorder both on a direct basis and as related to 
Agent Orange exposure.  He stated that he first started 
having skin problems on active duty and that he had continued 
to experience those same symptoms since that time.  The 
veteran is competent to report a continuity of 
symptomatology.  Duenas v. Principi¸18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The records of VA treatment associated with the claims file 
since the January 1995 rating decision, and the veteran's 
June 2006 statement are new in that they were not previously 
of record, and are material, in that they demonstrate current 
skin problems and relate to a nexus between such skin 
problems and service.  Therefore, this evidence raises a 
reasonable possibility of substantiating the claim.  As such, 
the evidence submitted since the January 1995 rating decision 
is new and material, and the claim for service connection for 
a skin disorder is reopened.  38 C.F.R. § 3.156(a).  

Having determined that the claim is reopened, the Board must 
next consider the merits of the reopened claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).
In Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), the Court 
held that establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability. See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 
3.303(b) an alternative method of establishing the second 
and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated above, VA treatment records from April 2002 to 
October 2006 report complaints and findings of various skin 
disorders, including allergic eczema, tinea in the groin, and 
jock itch.  

The foregoing medical evidence demonstrates a current skin 
disorder.  Thus, the first criteria of a successful service 
connection claim is satisfied.  

The second element is also satisfied in this case, as the 
service medical records show complaints and findings of skin 
disorders, including athlete's foot, a rash, and tinea 
versicolor.  

In his June 2006 statement the veteran reported a continuity 
of skin problems since service.  The veteran is competent to 
report the symptoms of skin problems because they are capable 
of lay observation.  See Jandreau v. Nicholson, 492 F. 3d. 
1372 (Fed. Cir. 2007).  The finding of a continuity of 
symptomatology is bolstered by the VA treatment records which 
reflect ongoing complaints regarding and treatment for skin 
problems, specifically, itching in the groin, from January 
2004 to October 2006.  There is no clearly contradictory 
evidence.  The Board finds that this continuity of 
symptomatology satisfies the third element of the service 
connection claim.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
The conclusion that service connection for a skin disorder is 
warranted is bolstered by a VA skin examination conducted in 
December 2005.  The veteran reported that he developed a rash 
over his arm, shoulder, and leg and tinea versicolor in 
service, and that he had an itchy rash which was worse in the 
summer.  While examination revealed normal skin of the arms, 
legs, and shoulder, with no residuals on examination, the 
examiner, who had reviewed the claims file, did note that 
tinea versicolor was identified on the veteran's entrance 
examination on January 15, 1970, but was not visible 
currently.  While the VA examiner indicated that the January 
1970 finding of tinea versicolor was made on the veteran's 
entrance examination, the Board notes that the veteran's 
entrance examination was conducted on January 12, 1970, and 
evaluation of the skin on that date was normal.  Therefore, 
the December 2005 VA examination report, acknowledging tinea 
versicolor in service, and the veteran's complaints of skin 
problems (although not visible on the date of VA 
examination), coupled with recent VA treatment records 
demonstrating current skin problems, supports the claim for 
service connection.  

Based on the findings of athlete's foot, a rash, and tinea 
versicolor in service, the reported continuity of symptoms, 
and the current diagnoses of tinea and jock itch, and 
resolving all doubt in favor of the veteran, the Board finds 
that service connection is warranted.  38 U.S.C.A. § 5107(b) 
(West 2002).

III.  Neck Tumor

Records of VA treatment indicate that the veteran underwent 
excision of a left neck lipoma in July 2003.  

As noted above, the veteran had service in Vietnam during the 
Vietnam era, thus, exposure to herbicides is presumed.  
However, a lipoma is not among the conditions listed in 
38 C.F.R. § 3.309(e) that are recognized by VA as being 
etiologically related to herbicide exposure; as such, the 
veteran is not entitled to presumptive service connection on 
this basis.  The Board notes that the Secretary of Veterans 
Affairs (Secretary) has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined that 
a presumption of service connection is warranted.  See 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003); see also 
Notice, 61 Fed. Reg. 41,442-49 (1996); Notice, 59 Fed. Reg. 
341-46 (1994).  

The Board has also considered whether the veteran's neck 
tumor may, in fact, be causally linked to service, to include 
his presumed herbicide exposure.  Combee v. Brown, 34 F. 3d 
1039 (Fed. Cir. 1994).   

Service medical records do not indicate any complaints 
regarding or treatment for a neck tumor in service.  
Separation examination in August 1971 specifically included 
normal clinical evaluation of the head, face, neck, and 
scalp, and skin.  VA treatment records from May 1974 to 
February 2007 include a January 2003 record of treatment 
which notes a soft tissue mass on the neck, which had been 
there for the past 10 to 12 years, increasing and decreasing 
in size.  The impression was soft tissue mass, left side of 
neck, rule out lipoma.  The veteran underwent excision of a 
lipoma, left posterior neck, in July 2003.  The VA treatment 
records do not include any medical opinion regarding etiology 
of this lipoma.  

During the December 2004 RO hearing, the veteran reported 
that he had a small knot in his neck in the early 1970s, just 
after he got out of Vietnam.  He added that he did not know 
it was a tumor, but that it was removed in July 2003.  During 
the August 2007 Travel Board hearing, the veteran reiterated 
that he first noticed a knot on his neck in service, but 
added that the condition was not diagnosed while he was on 
active duty.  The veteran reported that he did not currently 
seek treatment for a neck tumor, as he had follow-ups after 
its removal, but that it was fine.  

While the veteran has described a small knot on his neck in 
service, and the VA treatment records reveal a lipoma which 
was removed in July 2003, he has not specifically asserted a 
continuity of symptomatology of this condition.  Rather, the 
first mention of a soft tissue mass on the neck during VA 
treatment, in January 2003, included the description of this 
condition as being present for the past 10 to 12 years.  The 
Board notes that the fact that the record does not reflect 
the veteran making complaints regarding, or seeking treatment 
for a neck tumor until over 30 years after service, weighs 
against the finding of a nexus between that condition and 
service.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000).

Even if the veteran's recent testimony that he had a knot on 
his neck in service, which was later removed in July 2003, 
could be read as claiming a continuity of symptomatology, 
such history would be contradicted by the separation 
examination, the medical records from May 1974 to February 
1983, which show no complaints or findings referable to a 
neck tumor, to include a January 1976 report of VA 
hospitalization which specifically noted that the veteran's 
physical examination was essentially negative, and the 
January 2003 VA treatment record, which describes a soft 
tissue mass on the left neck present for 10 to 12 years.  See 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-7 (Fed. Cir. 
2006) (holding Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, because of conflicting statements, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's neck lipoma to service, to 
incude presumed herbicide exposure.  While the veteran 
himself has made the claim of service connection, as a 
layperson he is not competent to express an opinion as to 
medical causation, as he has neither claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of competent evidence of a nexus between a 
neck tumor and service, to include presumed herbicide 
exposure, the service connection claim must be denied.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure, is reopened.  

Entitlement to service connection for a skin disorder is 
granted.  

Entitlement to service connection for a neck tumor, to 
include as due to herbicide exposure, is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

At the August 2007 Travel Board hearing the veteran reported 
that he was receiving treatment for PTSD at the Jackson VA 
Medical Center (VAMC), and that he was most recently treated 
one month earlier.  The most recent VA treatment records in 
the claims folder are from February 2007.  As any records of 
treatment for the veteran's PTSD since February 2007 are 
potentially pertinent to the claim on appeal and within the 
control of VA, they must be obtained and associated with the 
claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran also reported during the August 2007 Travel Board 
hearing that he received treatment for PTSD at the Jackson 
Vet Center, and that he had most recently received treatment 
about two months earlier.  The most recent records of 
treatment from the Jackson Vet Center are from May 2006.  VA 
has an obligation to seek to obtain these more recent records 
of treatment from the Jackson Vet Center.  38 U.S.C.A. 
§ 5103A(c).  

The veteran's PTSD was evaluated at VA examination in 
December 2005.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At the December 2005 VA examination, the examiner noted that 
the veteran met the criteria for diagnoses of both PTSD and 
major depressive disorder.  The examiner noted that the 
veteran's depression appeared to cause more impairment in 
industrial and social functioning than PTSD, and assigned a 
Global Assessment of Functioning (GAF) score of 60 for major 
depressive disorder, which caused moderate impairment, and 
assigned a GAF score of 65 for PTSD, which caused mild 
impairment.  

Records of VA treatment since the December 2005 VA 
examination include April, September, and December 2006 and 
February 2007 records of treatment in which the impression 
was chronic PTSD and anxiety state not otherwise specified, 
decline in functioning due to psychosocial stressors.  These 
records note GAF scores ranging from 50 to 55.  These VA 
treatment records, noting a decline in functioning, and the 
lower GAF scores, suggest a worsening of the veteran's PTSD 
since the December 2005 VA examination.  During the August 
2007 Travel Board hearing, the veteran indicated that he was 
having problems with his memory, which had been found to be 
grossly intact for recent and remote events during the 
December 2005 VA examination.  The veteran indicated during 
the Travel Board hearing that he would be willing to report 
for a new VA examination to evaluate his PTSD.  

As the recent records of VA treatment and the veteran' 
testimony reflect a worsening of PTSD symptoms since December 
2005, the Board finds that a new VA examination is warranted.  

Finally, the Board is also aware of the Court's recent 
decision in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

On remand, the veteran should be sent corrective notice which 
complies with Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter which complies with Vazquez-Flores 
v. Peak, 22 Vet. App. 37 (2008).

2. Request all records of VA treatment 
for PTSD since February 2007.  

3.  Request all records of treatment for 
PTSD from the Jackson Vet Center since 
May 2006.  

4.  Schedule the veteran for a VA 
examination to evaluate PTSD.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an assessment 
of the veteran's level of social and 
occupational impairment, and should 
discuss his or her rationale for such an 
assessment.  The examiner should comment 
on any depressed mood, anxiety, 
suspiciousness, panic attacks, chronic 
sleep impairment, or memory loss, as well 
as the veteran's ability to establish and 
maintain effective work and social 
relationships.  
	
The examiner should also report the 
veteran's Global Assessment of 
Functioning (GAF) score resulting from 
his PTSD, and explain what that specific 
score represents.  

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

5.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claim.  If the claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claim to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


